Citation Nr: 0214245	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right below the 
knee amputation secondary to frostbite.

2.  Entitlement to service connection for amputation of the 
left toes secondary to frostbite.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for head pain claimed 
as secondary to a shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945.  He received, among other awards and 
decorations, the Combat Infantryman's Badge and a Purple 
Heart.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from two rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 1998 the RO denied 
service connection for right below the knee amputation and 
for amputation of the left toes, both claimed secondary to 
frostbite.  In a January 1999 rating decision of the RO found 
new and material evidence had not been submitted to reopen a 
claim of service connection for headaches claimed as 
secondary to a service connected shell fragment wound.

The Board last remanded this matter in July 2001.  The 
requested development has been accomplished and the issues 
have been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran served in combat.

2.  The veteran has provided satisfactory lay evidence, which 
indicates that he suffered from frostbite of both feet while 
engaged in combat.

3.  It is not shown that the veteran currently has any 
residuals of his in service frostbite.

4.  A November 1997 Board decision denied service connection 
for chronic headaches as a residual of a shrapnel wound to 
the head.

5.  Evidence received since the November 1997 Board decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the veteran's claim.  

6.  There is competent evidence of record that the veteran's 
head pain is causally related to his service-connected 
residuals a lacerated scalp wound.


CONCLUSIONS OF LAW

1.  Right below the knee amputation was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).  

2.  Amputation of the left toes was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).  

3.  The November 1997 Board decision is final; new and 
material evidence has been received, and the claim of 
entitlement to service connection for headaches as a residual 
of a shrapnel wound to the head is reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5108, 7104(b) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156 (2002).

4.  Head pain is causally related to the service-connected 
residuals of a lacerated scalp wound.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The August 2001 RO letter informed the veteran 
of the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded a VA 
examination in March 2000.  See 38 U.S.C.A § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

When a veteran served continuously for 90 days or more during 
a period of war and a chronic disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Right Below the Knee Amputation and Amputation of the Left 
Toes  

The veteran contends that he suffered frostbite during the 
Battle of the Bulge.  In his November 1997 claim the veteran 
averred that he did not have proper boots since his feet were 
so large.  He indicated that he wore several pairs of socks 
over his shoes and that it was very cold on the front line.  
The veteran wrote that during that time he received frostbite 
to both feet and legs while waiting the very long time for 
proper shows to arrive.  He reported that his feet turned a 
grayish white.  The veteran denied having diabetes as 
diagnosed and maintains that he lost his leg and foot due to 
frostbite.  He stated his blood sugar only goes up when his 
foot was infected and that frostbite was known to cause 
diabetes.  The Board notes that the veteran has not made a 
claim of entitlement to service connection for diabetes.  

The veteran submitted written statements from other veterans 
who served with him during the Battle of the Bulge.  The 
other veterans stated that they were exposed to extreme cold 
and that the veteran suffered frostbite of the feet.  

The Board notes that the veteran's claims file contains 
official documentation, which verifies his status as a combat 
veteran, such as his receipt of the Combat Infantryman Badge.  
The Board notes that for injuries, which were alleged, to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(d) (2002); see generally Peters v. Brown, 6 
Vet. App. 540, 543 (1994).  However, the reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

H Company 9th Infantry Daily Sick Reports, dated December 18, 
1944 to April 14, 1945 show that the veteran was sick on 
March 2 - 4, 1945, but the reports do not provide a 
diagnosis, symptoms or complaints.  Information from the 
hospital admission cards created by the Office of the Surgeon 
General of the Department of the Army (1942-1945 and 1950-
1954) do not show that the veteran complained of or was 
treated for frostbite.  

The Board finds that despite the lack of service medical 
records documenting the fact that the veteran suffered from 
frozen feet while in service, his claims file contains 
satisfactory lay evidence, in the form of credible and 
consistent statements from the veteran himself and from 
fellow soldiers who served with the veteran, which document 
and corroborate his claim of experiencing frozen feet while 
fighting the Battle of the Bulge.  Furthermore, the 
incurrence of frozen feet while fighting in a winter battle 
is entirely consistent with the circumstances, conditions or 
hardships of service.  

The Board's analysis must then turn to the remaining issues 
of the presence of a current disability and a nexus, or link, 
between the current disability and the veteran's military 
service.  In reviewing the record, the Board notes that the 
private and VA medical records show that the veteran has 
diabetes and that the diabetes was the reason for the right 
below the knee amputation and amputation of the left toes.  
Specifically, the June 1985 private medical record 
impressions included acute cellulitis with ulcerations of the 
left foot and diabetes mellitus type II.  In September 1989 
the impression was acute diabetic foot ulceration with gas 
gangrene and gangrene of the toes, cellulitis.  Diabetes 
mellitus type II out of control was also noted.  The 
September 1989 surgical report principal diagnosis was 
diabetic infection, gangrene of the right foot.  The 
secondary diagnosis was diabetes mellitus.  A transmetatarsal 
amputation of the right foot and a below the knee amputation 
were performed.  

VA outpatient treatment records show that in May through July 
1998 the assessments were diabetic with pressure ulcers of 
the left metatarsal area and left Achilles area secondary to 
equipment.  In August 1998 the assessment was slow healing 
diabetic left foot ulcer and posterior left heel ulceration 
stage III-IV secondary to blister from friction.  The veteran 
was hospitalized a VA Medical Center in January 2001 with an 
admission diagnosis of wet gangrene of the left foot.  The 
secondary diagnoses included peripheral vascular disease left 
below the knee amputation due to the left foot gangrene, non-
insulin-dependent diabetes mellitus since 1962, history of 
frostbite to the left lower extremity with prior below the 
knee amputation.  In February 2001 an open left below the 
knee amputation was performed.  The preoperative and 
postoperative diagnosis was gangrene of the left foot.  

Having reviewed this evidence, the Board has found no medical 
evidence that shows that the veteran currently suffers from 
any clinical residuals of this frozen feet incident, which 
occurred almost 44 years prior to his first amputation.  
Although the medical evidence of records shows that the 
veteran was suffering from acute cellulitis with ulcerations 
of the left foot and gangrene of the right foot, no 
physician, neither private nor VA, related these disorders to 
the veteran's frostbite.  Indeed, both the private and VA 
physicians have noted acute cellulitis with ulcerations of 
the left foot and gangrene of the right foot after assessing 
diabetes.  

In any case, there is no affirmative evidence showing that 
the veteran's frostbite resulted in his current right below 
the knee amputation or amputation of the left toes, or any 
other clinical residual.  Although the January 2001 VA 
physician noted the veteran's report of a history of 
frostbite, he did not relate the diagnosis of wet gangrene of 
the left foot to this incident.  Instead, this notation 
appears to merely reflect a recordation of historical 
information relayed by the veteran, rather than indicating a 
medical opinion relating current foot problems to service.  
In any case, "evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence...'" LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish 
that, his right below the knee amputation and amputation of 
the left toes is related to his active military service, 
including his frostbite injury in 1945.  The Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection.  However, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of his current foot problems.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current right 
below the knee amputation and amputation of the left toes are 
related to frostbite incurred while in the military some 44 
years ago cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for right below the knee amputation and 
for amputation of the left toes, both claimed secondary to 
frostbite.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Head Pain as Secondary to a Shell Fragment Wound  

New and Material 

In a November 1997 decision the Board denied the veteran's 
claim of entitlement to service connection for chronic 
headaches as a residual of a shrapnel wound to the head.  The 
applicable law states that, when a claim is disallowed by the 
Board of Veterans' Appeals, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
may be considered.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
2002).  However, when a claimant requests that a claim be 
reopened after an appellate decision has been promulgated and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made and, 
if it is, as to whether it provides a basis for allowing the 
claim.  38 U.S.C.A. § 5108 (West 1991 & Supp.2002); 38 C.F.R. 
§ 20.1105 (2002).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  "New and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2002).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2002).  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on November 24, 1997, prior to August 29, 
2001, the revised regulation is not applicable and the Board 
may not consider the revised regulation.  

In light of the Board's favorable decision herein, with 
respect to finding that new and material evidence has been 
submitted to reopen the veteran's claim, the Board concludes 
that the VA has complied with the VCAA as it may relate to 
reopening of the veteran's claim.  

Prior to the Board's November 1997 decision the record 
included information from the hospital admission cards 
created by the Office of the Surgeon General of the 
Department of the Army (1942-1945 and 1950-1954), a December 
1992 VA examination report and a September 1993 RO hearing 
transcript.  Information from the hospital admission cards 
created by the Office of the Surgeon General of the 
Department of the Army (1942-1945 and 1950-1954) show that 
the veteran was treated at an aid station in December 1944 
for a battle-related lacerated fragment of the scalp, with no 
nerve or artery involvement.  The November 1997 Board 
decision found that there was no competent medical evidence 
to link the veteran's headaches to the fragment wound or to 
his residuals of lacerated scalp wound.  

Subsequent to the November 1997 Board decision, additional 
evidence has been submitted, including an April 2000 VA 
neurology examination report, providing the impression of 
head pain secondary to shrapnel wound.  This evidence bears 
directly and substantially upon the specific matter under 
consideration, and was not considered by the Board when it 
issued its November 1997 decision.  Moreover, it is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.

Service Connection  

Having reopened the veteran's claim of entitlement to 
service-connection for head pain as a residual of a shrapnel 
wound to the head, the Board will now proceed to 
consideration of this claim on its merits.  

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002).  The veteran 
contends that his current head pain is secondary to the 
service-connected residuals of a lacerated scalp wound.  

Information from the hospital admission cards created by the 
Office of the Surgeon General of the Department of the Army 
(1942-1945 and 1950-1954) show that the veteran was treated 
at an aid station in December 1944 for a battle-related 
lacerated fragment of the scalp, with no nerve or artery 
involvement.  Post service VA medical records show that the 
veteran was seen for complaints of head pain.  In April 2000 
the VA neurology impression was head pain secondary to 
shrapnel wound.  

Hence, the Board finds that the evidence supports the finding 
that the veteran's head pain is the result of the service-
connected residuals of a lacerated scalp wound.  The Board 
thus holds that entitlement to service connection for head 
pain as secondary to the service-connected residuals of a 
lacerated scalp wound is warranted.  Service connection is 
therefore granted.  


ORDER

Service connection for right below the knee amputation 
secondary to frostbite is denied.  

Service connection for amputation of the left toes secondary 
to frostbite is denied.  

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service-connection for 
head pain as a residual of a lacerated scalp wound is 
granted.  

Service connection for head pain as a residual of a lacerated 
scalp wound is granted, subject to the provisions governing 
the award of monetary benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

